                    Case 21-10527-JTD             Doc 56       Filed 03/08/21         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
In re:
                                                                  Case No. 21-10527 (JTD)
CARBONLITE HOLDINGS LLC., et al.,1
                                                                  Joint Administration Requested
                                      Debtors.


                     MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Andrew M. Kramer of Otterbourg P.C., 230 Park Avenue, New York,
New York 10169-0075 to represent Bank Leumi USA in the above-captioned cases and any related
proceedings.


    Dated: March 8, 2021
           Wilmington, Delaware                         /s/ John H. Knight
                                                        John H. Knight (No. 3848)
                                                        RICHARDS, LAYTON & FINGER, P.A.
                                                        One Rodney Square
                                                        920 North King Street
                                                        Wilmington, Delaware 19801
                                                        Telephone: 302-651-7700
                                                        Facsimile: 302-651-7701
                                                        Email: knight@rlf.com




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
    CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
    Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
    Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters
    is 10250 Constellation Blvd., Los Angeles, CA 90067.



RLF1 24902144v.1
                   Case 21-10527-JTD     Doc 56     Filed 03/08/21      Page 2 of 2


           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of New York and
admitted to practice before the United States District Court for the Eastern and Southern Districts
of New York, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with the Revised Standing Order for District Court Fund
effective September 1, 2016. I further certify that the annual fee of $25.00 has been paid to the
Clerk of Court for District Court.

Dated: March 8, 2021                                  /s/ Andrew M. Kramer
                                                      Andrew M. Kramer
                                                      OTTERBOURG P.C.
                                                      230 Park Avenue
                                                      New York, New York 10169-0075
                                                      Telephone: (212) 661-9100
                                                      Facsimile: (212) 682-6104
                                                      Email: akramer@otterbourg.com




                                  ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




         Dated: March 8th, 2021                           JOHN T. DORSEY
         Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE




RLF1 24902144v.1
